Citation Nr: 0428242	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  97-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



REMAND

The veteran served on active duty from July 1968 to June 
1970, including service in the Republic of Vietnam from July 
1969 to June 1970.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 10 percent disability evaluation, 
effective September 16, 1996. 

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected PTSD in October 1996.  Since then, the 
veteran's representative has requested a new examination, 
particularly to consider more recent medical findings noted 
in VA outpatient treatment records, to include the use of 
multiple medications to control the condition, as well as to 
consider the current severity of his PTSD.  The Board 
concludes that in order to comply with VA's duty to assist 
and because the evidence of record with regard to the issue 
on appeal may be stale, he is entitled to a current VA 
examination.  

The VCAA amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C.A. § 
5103A ("Duty to assist claimants"). The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and "which 
portion of [the] information and evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant." 38 U.S.C.A. § 
5103(a); see 38 C.F.R. § 3.159(b). 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. § 
5103A(a)(2).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim. 

2.  The RO should obtain copies of 
treatment records for the veteran from 
the Dublin, Georgia, VAMC since December 
1996 for any mental health treatment 
records not currently in the claims file.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination in 
order to determine the current severity 
of his PTSD.  The examiner should elicit 
from the veteran his current occupation 
and time lost from work due to PTSD 
symptoms.  The examiner should indicate 
the frequency, severity, and duration of 
symptoms since the last examination and 
specifically comment on the impact of the 
veteran's PTSD upon his ability to 
function.  The examination report should 
include a full psychiatric diagnostic 
assessment including a GAF score.  The 
claims file should be made available to 
the examiner for review.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
this issue remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given an opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

